 1   YAMPOLSKY & MARGOLIS.
     MACE J. YAMPOLSKY, ESQ.
 2   Nevada Bar No. 01945
     JASON R. MARGOLIS
 3   Nevada Bar No. 12439
     Las Vegas, Nevada 89101
 4   Telephone: (702) 385-9777
     Fax: (702) 385-3001
 5   Attorneys for Defendant JACKIE NOELANI PERREIRA

 6                              UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF NEVADA

 8                                                 ***
     UNITED STATES OF AMERICA,           )
 9                                       )               Case No.      2:20-cr-00361-KJD-VCF
                       Plaintiff,        )
10                                       )
11                                       )
           vs.                           )
12                                       )               STIPULATION AND ORDER TO
     ADRIAN ANTONIO ANGUIANO,            )               CONTINUE DEADLINE TO FILE
13   and JACKIE NOELANI PERRIERA,        )               PRETRIAL MOTIONS
                                         )
14                     Defendants.       )
15   ____________________________________)

16          IT IS HEREBYSTIPULATED AND AGREED by and between Christopher Chiou, by

17   and through Daniel J. Cowhig, Assistant United States Attorney, and Jason R. Margolis, Esq.,
     counsel for Defendant Perriera, and Heidi Ojeda, Assistant Federal Public Defender, counsel for
18
     Defendant Anguiano, that the deadline for the parties to file their pretrial motions be extended
19
     for a period of thirty days, up through and including Wednesday, July 21, 2021.
20
            DATED this 18th day of June, 2021.
21
     OFFICE OF THE U.S. ATTORNEY                 YAMPOLSKY & MARGOLIS
22    /s/ Daniel J. Cowhig                        /s/ Jason R. Margolis, Esq.
     DANIEL J. COWHIG                            JASON R. MARGOLIS, ESQ.
23
     Assistant United States Attorney             Attorney for Defendant Perriera
24    Attorney for Plaintiff

25   OFFICE OF THE FEDERAL PUBLIC DEFENDER

26         /s/ Heidi Ojeda
     HEIDI OJEDA
27
     Assistant Federal Public Defender
28    Attorney for Defendant Anguiano

                                                    1
 1   YAMPOLSKY & MARGOLIS.
     MACE J. YAMPOLSKY, ESQ.
 2   Nevada Bar No. 01945
     JASON R. MARGOLIS
 3   Nevada Bar No. 12439
     Las Vegas, Nevada 89101
 4   Telephone: (702) 385-9777
     Fax: (702) 385-3001
 5   Attorneys for Defendant JACKIE NOELANI PERREIRA

 6                               UNITED STATES DISTRICT COURT

 7                                FOR THE DISTRICT OF NEVADA

 8                                                  ***
     UNITED STATES OF AMERICA,           )
 9                                       )                Case No.      2:20-cr-00361-KJD-VCF
                       Plaintiff,        )
10                                       )
11                                       )
           vs.                           )
12                                       )                ORDER TO CONTINUE
     ADRIAN ANTONIO ANGUIANO,            )                DEADLINE TO FILE
13   and JACKIE NOELANI PERRIERA,        )                PRETRIAL MOTIONS
                                         )
14                     Defendants.       )
15   ____________________________________)

16          BASED upon the foregoing stipulation of the parties,

17          IT IS HEREBY ORDERED that the deadline for the parties to file their pretrial motions
18   be extended for a period of thirty days, up through and including July 21, 2021.
19                   6-21-2021
     DATED:
20                                             U.S. MAGISTRATE JUDGE

21

22

23

24

25

26
27

28

                                                     2
